                                                                                                                     JS-6




                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
Derrick L Johnson                                              CASE NUMBER:

                                                                                     CV 20-00071-GW (JEM)
                                         PLAINTIFF(S),
                           v.
Richard McDonald et al                                                                    JUDGMENT
                                                                                  (Failure to Pay Full Filing Fee)
                                       DEFENDANT(S).



         On             January 10, 2020             , plaintiff was permitted, pursuant to 28 U.S.C. § 1915, to
file the above-referenced action without prepayment of the full filing fee of $350.00, but plaintiff was ordered
to pay to the Clerk of Court the     full filing fee  initial partial filing fee.

        By Order to Show Cause dated                     February 12, 2020                  , plaintiff was ordered to
show cause why this action should not be dismissed without prejudice for plaintiff’s failure to timely pay the
 ✔ full filing fee initial partial filing fee. Plaintiff has failed to file a sufficient response to the Order to Show
Cause or pay the ✔ full filing fee initial partial filing fee within the time allowed.

      THEREFORE, IT IS ADJUDGED that this action is dismissed without prejudice for plaintiff’s failure to
comply with 28 U.S.C. § 1915.



March 6, 2020
Date                                                                  United States District Judge




Presented by:



/s/John E. McDermott
United States Magistrate Judge




IFP-2 (02/18)                         JUDGMENT (Failure to Pay Full Filing Fee)
